Title: New York Assembly. Motion for Leave to Bring in a Bill Granting Privileges to Columbia College and Erecting a University, [16 February 1787]
From: Hamilton, Alexander
To: 


[New York, February 16, 1787]
Mr. Hamilton moved for leave to bring in a bill, to render more effectual, the act granting privileges to Columbia College, and erecting a University within this State.
Ordered, That leave be given accordingly.
Mr. Hamilton, according to leave, brought in the said bill, entitled, An act to render more effectual an Act, entitled, An Act for granting certain Privileges to the College, heretofore called King’s College, for altering the Name and Charter thereof, and erecting an University within this State; which was read the first time, and ordered a second reading.
